DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A, claims 1-10 in the reply filed on 11/2/2020 is acknowledged.  The traversal is on the ground(s) that the "unity of invention" restriction analysis does not apply to a divisional of a 371 application. To the extent that the Examiner shifts the rejection to an "independent and distinct" restriction analysis, Applicant respectfully submits that a serious burden on the Examiner does not exist.  This is not found persuasive because the two independent claims of the instant application were brought in the parent application, but were canceled due to being drawn to two independent and distinct species. Applicant submitted the same two independent and distinct species in the instant application, thereby leading to the election of species requirement. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: the term “dieneophile” (multiple occurrences) should be replaced with - - dienophile- - in paragraph [0026] in order to correct the spelling error.  
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  the term “dieneophile” should be replaced with - - dienophile- - in line 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first precursor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaugh (US 4669545).
 	With respect to claim 1, Slaugh discloses a method comprising: 
- providing an acid-generating fluid (abstract) that comprises water and a thermally activated strong acid precursor, the thermally activated strong acid precursor comprising: 
- a precursor (sulfite) of a compound adapted to react to liberate sulfur dioxide, and 
- a component selected from aldehydes, ketones, and combinations thereof; 
- placing the acid-generating fluid into a subterranean formation; 
- thermally activating the precursor, thereby liberating sulfur dioxide; and 
- reacting the sulfur dioxide and the component selected from aldehydes, ketones, and combinations thereof to form a thermally activated strong acid (col. 3, line 17 – col. 4, line 10). 
2 solution can be formed by dissolving a water soluble sulfite compound in an aqueous liquid. Further, in col. 3, line 67-col. 4, line 2, the reference teaches “the kind and amount of the carbonyl compound is selected to be relatively slowly reactive to form the hydroxysulfonic acid at the temperature of the reservoir.” Even further, Example 1 describes a typical well temperature of 140-150oF. Therefore, the composition of water, plus a water soluble sulfite compound (precursor) in an aqueous liquid, plus a carbonyl (aldehyde and/or ketone) placed in a subterranean formation forms a thermally activated strong acid. Therefore, the term “thermally activating the precursor, thereby liberating sulfur dioxide” is considered obvious to one of ordinary skill in the art. 
 	With respect to claims 2 and 3, the reference teaches sulfite precursors. With regard to the various materials of the Markush group recited in claims 2 and 3, the Examiner would like to note that the materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative precursor materials in the method of Slaugh, as based on the desired treatment to be applied therewith. 

Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaugh in view of Shaw (US 4508171).
 	Slaugh discloses the method as stated above. However, the reference fails to teach a base and corresponding pH level as claimed. 

With respect to claim 9, Shaw teaches the pH a well composition including a sulfite and aldehyde to be between 7.5 -12 according to desired alkalinity. It would be considered obvious to one of ordinary skill to adjust the composition of Slaugh with a base to achieve a pH according to a desired alkalinity. 

Allowable Subject Matter
Claims 4, 5, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAKIYA W BATES/           Primary Examiner, Art Unit 3674                                                                                                                                                                                             	1/22/2021